   Case:
Case     20-104    Document:
     1:19-cv-01238-ADA       36 Page:
                        Document      1 12/20/19
                                 89 Filed Filed: 12/20/2019
                                                    Page 1 of 5




               NOTE: This order is nonprecedential.


      United States Court of Appeals
          for the Federal Circuit
                      ______________________

                       In re: APPLE INC.,
                             Petitioner
                      ______________________

                              2020-104
                      ______________________
                          1:19-cv-1238 ADA

        On Petition for Writ of Mandamus to the United States
    District Court for the Western District of Texas in No. 6:18-
    cv-00372-ADA, Judge Alan D. Albright.
                      ______________________

                          ON PETITION
                      ______________________

      Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
    O’MALLEY, Circuit Judge.
                            ORDER
         Apple Inc. petitions this court for a writ of mandamus
    directing the United States District Court for the Western
    District of Texas to transfer this case to the United States
    District Court for the Northern District of California. Fin-
    tiv, Inc. opposes the petition. Apple replies.
                           BACKGROUND
        This petition arises out of a patent infringement com-
    plaint filed by Fintiv against Apple in the Waco Division of
    the Western District of Texas. Fintiv’s infringement
   Case:
Case     20-104    Document:
     1:19-cv-01238-ADA       36 Page:
                        Document      2 12/20/19
                                 89 Filed Filed: 12/20/2019
                                                    Page 2 of 5




   2                                             IN RE: APPLE INC.




    allegations target Apple Wallet, a software application pre-
    sent in iPhones and Apple Watches, which allows users to
    store electronic representations of wallet contents, such as
    credit cards. The technology relies, in part, on an NFC chip
    supplied by a Netherlands-based company called NXP.
    Fintiv, a Delaware corporation, has its principal place of
    business at a WeWork co-working space in Austin, Texas,
    from which six employees work. Apple is headquartered in
    Cupertino, California, but maintains a campus in Austin,
    Texas. NXP has employees who work on the chip in San
    Jose, California as well as Austin-based employees who fo-
    cus on the company’s microprocessor business.
         Apple moved to transfer the case pursuant to 28 U.S.C.
    § 1404(a) to the Northern District of California or alterna-
    tively to transfer to the Austin Division of the Western Dis-
    trict of Texas. The district court denied-in-part and
    granted-in-part Apple’s motion. Although the court noted
    that Apple had identified several employees in the North-
    ern District of California with relevant information, the
    court concluded that the venues were equally convenient
    for the parties because Fintiv identified two of its employ-
    ees in Austin, Texas as potential witnesses; some Apple-
    Care employees in Austin that “may have knowledge of Ap-
    ple Pay and Apple Wallet that could support Fintiv’s indi-
    rect infringement claims”; and, after resolving factual
    conflicts in Fintiv’s favor, at least one Austin Apple engi-
    neer “who may have relevant information.”
        The district court concluded that the compulsory pro-
    cess factor also did not weigh in favor of or against transfer
    from the Western District of Texas. The district court
    noted that Fintiv had identified several employees of NXP
    who may have relevant information based on their back-
    grounds, and Fintiv’s attorney represented at the hearing
    on the motion that these individuals could be relevant wit-
    nesses. Although the district court acknowledged Apple’s
    assertion that some NXP employees in Northern California
    could be relevant to this case and that Apple disagreed that
   Case:
Case     20-104    Document:
     1:19-cv-01238-ADA       36 Page:
                        Document      3 12/20/19
                                 89 Filed Filed: 12/20/2019
                                                    Page 3 of 5




    IN RE: APPLE INC.                                                3



    any NXP employee in Austin may have relevant infor-
    mation, the district court again decided to resolve that fac-
    tual dispute in Fintiv’s favor.
         In addition, the district court found that the local in-
    terest factor in having localized interests decided at home
    weighed against transferring the case. In this regard, the
    court noted that “Apple is likely one of the largest employ-
    ees in both NDCA and WDTX,” that “Fintiv has identified
    at least one Apple employee in WDTX who may have rele-
    vant information” to the case, and Fintiv maintains its only
    U.S. office in Austin from where multiple employees work.
    The court therefore concluded that Apple had not shown
    that the Northern District of California was clearly more
    convenient. However, given the connections between the
    case and Austin, the district court granted Apple’s request
    to transfer the case from Waco to Austin.
                            DISCUSSION
         Apple bears a heavy burden to overturn the district
    court’s transfer decision. We may grant mandamus under
    such circumstances only upon a showing of a clear abuse of
    discretion that produced a patently erroneous result. In re
    TS Tech USA Corp., 551 F.3d 1315, 1318-19 (Fed. Cir.
    2008); see also Cheney v. U.S. Dist. Ct. for Dist. of Colum-
    bia, 542 U.S. 367, 380 (2004) (requiring that a petitioner
    seeking mandamus establish that the right to relief is
    “clear and indisputable” (internal quotation marks and ci-
    tations omitted)). Where the district court has considered
    all the applicable factors and its balancing of these factors
    is “reasonable,” its decision is entitled to “substantial def-
    erence.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257
    (1981)(citations omitted).
        Apple does not dispute that the district court consid-
    ered all the relevant transfer factors. Nor can Apple now
    take back its previous assertion to the district court that
    the Austin Division “is clearly more convenient for both
    parties.” Instead, Apple primarily complains that in not
   Case:
Case     20-104    Document:
     1:19-cv-01238-ADA       36 Page:
                        Document      4 12/20/19
                                 89 Filed Filed: 12/20/2019
                                                    Page 4 of 5




   4                                             IN RE: APPLE INC.




    transferring to the Northern District of California, the dis-
    trict court erred in giving any weight to Apple and NXP
    employees who reside in Austin, Texas. Specifically, Apple
    contends that its affidavits demonstrated that these indi-
    viduals are not potential witnesses and the district court’s
    failure to reach that conclusion, by resolving factual dis-
    putes in Fintiv’s favor, was an abdication of its role of fact-
    finder.
        We have said that a “district court should assess the
    relevance and materiality of the information the witness
    may provide.” In re Genentech, Inc., 566 F.3d 1338, 1343
    (Fed. Cir. 2009). However, in making such determinations,
    the district court enjoys considerable discretion. See In re
    Amazon.com Inc., 478 F. App’x 669, 671 (Fed. Cir. 2012).
    As we have explained generally, “[o]ur reluctance to inter-
    fere is not merely a formality, but rather a longstanding
    recognition that a trial judge has a superior opportunity to
    familiarize himself or herself with the nature of the case
    and the probable testimony at trial, and ultimately is bet-
    ter able to dispose of these motions.” In re Vistaprint Ltd.,
    628 F.3d 1342, 1346 (Fed. Cir. 2010). Those principles ap-
    ply with particular force to a district court’s evaluation of
    whether an individual is deserving of consideration in the
    willing witness or compulsory process factors.
        Here, the district court wrestled with the complicated
    task of determining whether it should consider employees
    of Apple and NXP that Apple and NXP assert should not
    be considered witnesses but that Fintiv believes may have
    information that could assist Fintiv in supporting its
    claims. It found that certain Apple and NXP employees in
    Austin were deserving of weight, while other employees of
    other companies were not. While Apple argues that its sub-
    mitted affidavits demonstrated that these individuals
    could not be witnesses, Fintiv introduced at least some ev-
    idence and argument connecting the backgrounds of these
    individuals to relevant issues. We conclude that there was
    at least a plausible basis for the district court to find that
   Case:
Case     20-104    Document:
     1:19-cv-01238-ADA       36 Page:
                        Document      5 12/20/19
                                 89 Filed Filed: 12/20/2019
                                                    Page 5 of 5




    IN RE: APPLE INC.                                              5



    these individuals may have relevant information. The
    court’s ruling was thus not a clear abuse of discretion.
        Whatever may be said about the validity of drawing in-
    ferences and resolving factual disputes in favor of the non-
    moving party in the context of a transfer motion, we cannot
    say that Apple’s right to relief here is indisputably clear.
    In any event, it is undisputed that Apple bore the burden
    of proof here. See In re Volkswagen of Am., Inc., 545 F.3d
    304, 314–15 (5th Cir. 2008) (en banc) (stating that the bur-
    den of proof rests with the party seeking transfer to show
    that the transferee venue would be clearly more convenient
    than the venue chosen by the plaintiff).
          Accordingly,
          IT IS ORDERED THAT:
          The petition is denied.
                                    FOR THE COURT

       December 20, 2019            /s/ Peter R. Marksteiner
            Date                    Peter R. Marksteiner
                                    Clerk of Court
    s29
